Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US  2017/0176800) in view of  Sun (US 2020/0099115)/Ohno (US 2015/0333408).
With regard to claims 1 and 11 Chen et al. discloses an electronic device that comprises liquid crystal layer disposed between a first substrate (41) and a second substrate (42) (see col. 3, lines 27-31; Fig. 1B; with regard to claim 13, the thin film transistor is 
Chen fails to teach a feeding structure to transmit a radio frequency signal and a phase shifter electrode for receiving radio frequency signal. Ohno discloses a feedline structure that transmits radio frequency signal (see para. 3) and a phase shifter that receives radio frequency signal (see para 77). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Ohno in the electronic device of Chen for the benefit to increase beam direction and angle and improve gain of the antenna.
With regard to claim 9, Chen fails also to teach the quantity of thin film transistor is greater to a quantity of the plurality of phase shifters electrodes. Paragraph 3 of Chen discloses the liquid crystal display includes a plurality of thin film transistors plurality of thin film transistors, hence, any artisan having working knowledge in the art would have motivated, based on circuit design requirement, to make the quantity of phase shifters to be equal to the number of thin film transistors.
Allowable Subject Matter
s 2-8, 10, 12, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 9, 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845